Citation Nr: 1130907	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for rheumatoid spondylitis.

2. Entitlement to service connection for iritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1951 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This case was brought before the Board in May 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. The competent evidence of record does not indicate the Veteran has been diagnosed with rheumatoid spondylitis, or any other chronic lumbar spine disability, at any point during the pendency of the instant claim.

2. The competent evidence of record does not indicate the Veteran has been diagnosed with iritis, or any residuals thereof, at any point during the pendency of the instant claim.


CONCLUSIONS OF LAW

1. Rheumatoid spondylitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. Chronic iritis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior to the initial unfavorable agency decision in November 2005.  The RO's May 2005 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  Post-service VA and private treatment records have also been obtained.  The appellant claimed additional VA treatment at the Sacramento VAMC.  Following multiple attempts to obtain these records the Sacramento VAMC responded in October 2010 that no treatment records exist at the facility for the Veteran.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Veteran was provided VA examinations for his lumbar spine and eye disabilities in September 2005 and November 2010, with an addendum opinion obtained in February 2011.  The Board finds these examinations, with addendum opinions, are adequate for the purposes of determining service connection, as they involved a physical examination with accompanying clinical evaluation, a review of all available pertinent medical records and history.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, as noted above, the instant claims were previously remanded by the Board in May 2009 for additional development.  Specifically, the Board identified potential outstanding VA treatment records and determined additional medical opinions were necessary.  As noted above, the VA treatment records identified by the Veteran were found not to exist at the Sacramento VAMC.  Furthermore, additional VA medical opinions were obtained in November 2010, which the Board has found to be adequate.  As such, there has been substantial compliance with the May 2009 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains he suffers from rheumatoid spondylitis and iritis as a direct result of his active service.  Specifically, he contends that he suffers from chronic lumbar spine and eye disabilities due to these conditions that first manifested in service.  See, e.g., December 2005 notice of disagreement.

Significantly, the Board observes the Veteran was provided VA examinations in September 2005 and November 2010, with an addendum opinion obtained in February 2011.  With respect to rheumatoid spondylitis, the VA examination report notes the Veteran suffered two acute episodes of rheumatoid arthritis, at the age of 16 and again in October 1959.  However, the VA examiner noted there had been no recurrence of this condition, and x-ray evidence notes the sacroillac joints and lumbar spine were normal.  

The Veteran submitted an August 1987 medical statement that he then suffered from chronic spondyloarthropathy, which was noted in April 1988 as a permanent condition.  The September 2005 VA examiner was then requested to provide an updated opinion, taking into account the August 1987 diagnosis.  In November 2010, the VA examiner noted that, "even if there had been treatment for this condition in the 1980s, there is no current medical record, or exam or x-ray, evidence, that this condition now exists."  The examiner found the Veteran currently suffers from mechanical low back pain without radiculopathy.

With respect to the Veteran's claim for iritis, a September 2005 VA examination report notes a history of iritis OU, first in 1965 and last experienced in 1981.  An October 2005 statement from the Veteran's private ophthalmologist notes the Veteran presented in 1999 with a "past history of anterior uveitis," and, since then, he has not had any recurrent iritis.  Finally, a November 2010 VA examination report, with February 2011 addendum, notes the Veteran suffers from age-related macular degeneration and cataracts which are not related to the Veteran's prior iritis.  Further, the VA examiner noted that no residual of the iritis was found on exam.

The Board does not contest the Veteran's assertion that he suffered from rheumatoid spondylitis or iritis during his period of active service.  Further, the Board acknowledges that he currently suffers from age-related macular degeneration, cataracts and back pain.  However, with respect to back pain, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, as discussed above, the competent evidence of record does not indicate the Veteran currently suffers from any diagnosed lumbar spine disability or residuals of iritis.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a lumbar spine disorder or residuals of iritis.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he currently suffers from such disorders, and all evidence included in the record weighs against granting the Veteran's claim of service connection for these disabilities.



ORDER

Service connection for rheumatoid spondylitis is denied.

Service connection for iritis is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


